PER CURIAM.
The contract in the instant case is somewhat different from the contract in Campbell v. Pace, 369 So.2d 413 (Fla. 3d DCA 1979). However, it arose under similar situations to that in the cited case; the only material difference being that the brokers in the instant matter were to receive interest on their deferred brokerage commission, which was likewise payable out of the payments received by John W. Campbell on an installment basis.
We find no error in the summary judgment under review, and affirm on the authority of Campbell v. Pace, supra.
Affirmed.